DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
It is noted that:
Claims 1 and 9 are amended
Claims 22-24 are new

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20170053732 A1) in view of Jeong (US 20160351314 A1).
Regarding Claim 9:
Moon teaches that a coil component comprising: 
a magnetic element body (10, Fig. 1; para 0040) containing magnetic powder 
that is made of a metal magnetic material, wherein a surface of the metal magnetic material is coated by an insulating material (see para 0033);  
a coil conductor (20, Fig. 1; para 0027) embedded in the magnetic element 
body; 
a first external terminal (32) connected to one end of the coil conductor; and 
a second external terminal (31) connected to other end of 5the coil conductor, 
wherein magnetic element body includes: 
first (S1, Drawing: 1) and third surfaces (S3, Drawing: 1) substantially parallel with a coil axis (see Drawing: 1) of the coil conductor and positioned on 
mutually opposite sides; and  
10second (S2, Drawing: 1) and fourth surfaces (S2, Drawing: 1) substantially perpendicular to the coil axis and positioned on mutually 
opposite sides, 
wherein the first and second external terminals are exposed on the first surface without exposed on the second, 15third, and fourth surfaces.
Moon does not teach that the first surface has a plurality of recesses, an inner wall of the recesses being coated by the insulating material such that the recesses are not filled by the insulating material as claimed. 
	However, Jeong teaches that the first surface has a plurality of recesses (75-76, Fig. 7; para 0070), an inner wall of the recesses being coated by the insulating material (see claim 18, para 0049) such that the recesses are not filled by the insulating material (construed from Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Moon in view of Jeong to have the first surface has a plurality of recesses, an inner wall of the recesses being coated by the insulating material such that the recesses are not filled by the insulating material to improve a role of blocking a current path between the external electrodes (para 0049).
 The modified Moon does not teach that an inner wall of the recesses being coated by a same insulating material as the insulating coat of the magnetic powder.
Although it is not explicitly stated that an inner wall of the recesses being coated by a same insulating material as the insulating coat of the magnetic powder, this appears to be the case since it is not taught that they are formed of different insulating material. Moreover, Moon teaches the insulating coat to be epoxy (para 0077) and Jeong also teaches the coat to be epoxy (para 0049) which is the same insulating material.
Alternatively, it would have been obvious that an inner wall of the recesses being coated by a same insulating material as the insulating coat of the magnetic powder to simplify design, and reduce manufacturing costs.

    PNG
    media_image1.png
    407
    494
    media_image1.png
    Greyscale


Drawing: 1, an annotated version of Fig. 1

Regarding Claim 10:
As applied to claim 9, the modified Moon teaches that wherein magnetic element body further includes: 
a first edge (E1, see Drawing: 1) defining a boundary between the 
first and second surfaces; and 
a second edge (E2, see Drawing: 1) defining a boundary between the 
first and fourth surfaces, and    
wherein each of the first and second external terminals is arranged apart from the first and second edges so that each of the first and second edges is free from the first and second external terminals (construed from Drawing: 1).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Jeong and further in view of Kosaka (US 20130027163 A1).
Regarding Claim 11:
As applied to claim 10, the modified Moon does not teach that wherein each of the first and third surface is greater in surface roughness than each of the second and fourth surfaces, as claimed.
	However, Kosaka disclose in paragraph 0013 or claim 5 that a surface roughness (Rz2) of a second surface contacting with the core is larger than a surface roughness (Rz1) of the first surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify the combination of Moon and Jeong in view of Kosaka to have each of the first and third surface is greater in surface roughness than each of the second and fourth surfaces so the efficiency of radiating heat generated by the coil and the core can be improved (para 0012).

Regarding Claim 12:
As applied to claim 11, the modified Moon, Tanaka and Kosaka further teach that magnetic element body further includes fifth (S5, Drawing: 1) and sixth surfaces (S6, Drawing: 1) substantially perpendicular to the first to fourth surfaces and positioned on mutually opposite sides, and 
wherein each of the fifth and sixth surface is greater in surface roughness than each of the second and fourth surfaces (see Kosaka’s para 0013).  

Regarding Claim 13:
As applied to claim 12, the modified Moon teaches that wherein magnetic element body further includes: 
a third edge (E3, see Drawing: 1) defining a boundary between the 
first and fifth surfaces; and 
a fourth edge (E4, see Drawing: 1) defining a boundary between the 
25first and sixth surfaces, and  WASHIZU & ASSOCIATES (TDK18034US) YLF, P.C. (WASH7152)36 
wherein the first external terminal is further exposed on the fifth surface so that a part of the third edge is covered with the first external terminal, and 
wherein the second external terminal is further 5exposed on the sixth surface so that a part of the fourth edge is covered with the second external terminal.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Jeong and further in view of Satake.
Regarding Claim 18:
As applied to claim 9, the modified Moon teaches that the magnetic element body further contains a resin material (see Moon’s para 0071).
The modified Moon does not teach that the insulating coat comprises an inorganic material, as claimed.
	However, Satake discloses in paragraph 0040 that insulating binder coating the magnet powder, various inorganic insulating materials, for example, silicon oxide and the like.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Moon in view of Satake to have the insulating coat comprises an inorganic material to provide a high permeability magnet powder, and a coil element (para 0039).

Regarding Claim 19:
As applied to claim 18, the modified Moon teaches that the resin material is exposed on the first surface outside the recesses (see Jeong’s Fig. 7), and wherein the inorganic material (see Satake’s para 0040) is exposed on the inner wall of the recesses (75-76, Jeong’s Fig. 7).

Regarding Claim 20:
As applied to claim 18, the modified Moon teaches that the magnetic powder is exposed on the second and fourth surfaces (upper and right surface of 10 in Shin’s Fig. 3C), and wherein the metal magnetic material of the magnetic powder exposed on the second and fourth surfaces is covered with the inorganic material so as not to expose the metal magnetic material on the second and fourth surfaces (construed from Shin’s Fig. 3C).

Regarding Claim 21:
As applied to claim 18, the modified Moon teaches that the metal magnetic material of the magnetic powder is not exposed on the first surface (construed from Shin’s lower part of 10 in Fig. 3C).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Jeong and further in view of Ito (US 20130222101 A1) .
Regarding Claim 24:
As applied to claim 9, the modified Moon does not teach that an interlayer insulating member intervening between the coil conductor and the magnetic element body such that the coil conductor does not contact the magnetic element body, wherein each of the first and second external terminals contacts the coil conductor and the interlayer insulating member so as not to contact the magnetic element body, as claimed.
	However, Ito teaches that an interlayer insulating member (i.e. upper part of 14a in Fig. 3; para 0075) intervening between the coil conductor (12) and the magnetic element body (15-16, Fig. 3) such that the coil conductor does not contact the magnetic element body (construed from Fig. 3), wherein each of the first and second external terminals (17a-17b, Fig. 3; para 0075) contacts the coil conductor and the interlayer insulating member so as not to contact the magnetic element body (construed from Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Moon in view of Ito to have an interlayer insulating member intervening between the coil conductor and the magnetic element body such that the coil conductor does not contact the magnetic element body, wherein each of the first and second external terminals contacts the coil conductor and the interlayer insulating member so as not to contact the magnetic element body to provide a high-performance coil component which is excellent in DC superimposition characteristics (para 0012).
Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Allowable Subject Matter
Claims 1-4, 6, 14, 16-17 and 22-23 and  are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A coil component comprising: 
a magnetic element body made of a composite material containing magnetic 
powder and a resin material, the magnetic powder including a body part made of a metal magnetic material and an insulating coat that covers a surface of the body part, the insulating coat being made of a different insulating material from the resin material
5the magnetic element body having first and second surfaces 
a coil part conductor embedded in the magnetic element body, the coil part having a configuration in which a plurality of interlayer insulating layers and a plurality of coil conductive patterns are alternately laminated and 
an external terminal connected to a coil conductor constituted of the plurality of coil conductive patterns and exposed on the first surface of the magnetic element 10body without contacting the magnetic element body such that one of the plurality of interlayer insulating layers intervenes between the external terminal and the magnetic element body,	
wherein the second surface of the magnetic element body is free from the external terminal, and     
wherein the first surface is greater in surface roughness than the second surface,
and 
wherein the first surface has a plurality of recesses, an inner wall of the recesses being coated by a same insulating material as the insulating coat of the magnetic powder. 


The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837